 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      GERALD ALAN INMAN, et al.,
                                                              CASE NO. 3:20-cv-05424-BHS-JRC
11                              Plaintiffs,
                                                              ORDER GRANTING EXTENSION
12              v.                                            OF TIME TO FILE ANSWER
13      U.S. BANK N.A., et al.,

14                              Defendants.

15

16          This matter is before the Court on referral from the District Court. See Dkt. 8.

17   Defendants request an extension of the June 5, 2020, deadline to file their response to plaintiffs’

18   complaint. See Dkt. 6. Having considered defendants’ motion, which is unopposed, the Court

19   finds good cause to grant the extension. Defendants’ response to plaintiffs’ complaint is due on

20   or before July 6, 2020.

21          Dated this 1st day of June, 2020.

22

23
                                                           A
                                                           J. Richard Creatura
24                                                         United States Magistrate Judge


     ORDER GRANTING EXTENSION OF TIME TO FILE
     ANSWER - 1
